On Application for Rehearing.
Bermudez, C. J.
The judgment rendered,’ both below and here, simply declares that bonds issued under Act 16 of 1864, and which were not sold or exchanged for Confederate or State treasury notes, but were given for State necessities, are not fundable under Act 3 of 1874.
The plaintiff in his application for a rehearing, expresses an apprehension that it may be claimed, that this judgment adjudicates adversely to any right which he may have to recover payment for the sugar sold to or used by the State.
The judgment passes on no such question which was not and could not be presented.
We find no error in that judgment.
Rehearing refused.-